DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6.  
The drawings are objected to because the reference numbers appear to be squished and placed under the lead lines instead of separate and clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The disclosure is objected to because of the following informalities: In Paragraph [0071] Applicant references “utensil 5” being shown in Fig. 20-24, however Fig. 20-24 include a “utensil 13”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which claims 15-20 depend from, is drawn to “an apparatus for dispensing the contents of a container”.  Claims 15-20 are drawn to the contents of the container, which are not relevant to the physical apparatus itself. This makes the scope of the claims unclear. For purposes of further consideration, the limitations of claims 15-20 are being treated as functional limitations.
Claims 18-20 are further rejected as being unclear as they are all drawn to comestibles (i.e. nut spreads) which do not appear to be included in the group of comestibles listed in claim 17, which claims 18-20 all depend from. Claim 17 includes a list of comestibles “consisting of: aioli, ajvar, etc.” (i.e. excludes any elements not specified in the claim). For purposes of further consideration, claim 18 is being interpreted as depending from claim 16, which claims that the comestible is a spread (or condiment).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayo et al. (US 9169049) (hereinafter Mayo).
Regarding Claim 1

	Mayo teaches an apparatus (below – Fig. 1 and 2) for dispensing the contents of a container (50) comprising: a lid (40) adapted to seal such container; and a utensil (10) that is attached to said lid and is adapted to dispense said contents (Col. 3, Ln. 54-60).


    PNG
    media_image1.png
    649
    319
    media_image1.png
    Greyscale
				
    PNG
    media_image2.png
    660
    335
    media_image2.png
    Greyscale


Regarding Claims 2 and 3

	Mayo teaches said utensil (10) is a knife.

Regarding Claim 4

	Mayo teaches said utensil (10) is shaped to the contours of said container to provide for easy dispensing of said contents without excessive scraping (Col. 5, Ln. 6-21).

Regarding Claim 5

	Mayo teaches said utensil (10) is made from at least one material selected from the group consisting of: polypropylene (PP), high-density polyethylene (HDPE), low-density polyethylene (LDPE), polyvinyl chloride (PVC), polyethylene terephthalate (PET), silicone or metal (Col. 3, Ln. 61-65).

Regarding Claim 6

	Mayo teaches said utensil (10) may be made from a metal (Col. 3, Ln. 61-65).

Regarding Claim 7

	Mayo teaches said utensil is made from metal which is dishwasher safe and safe for food contact materials (Col. 3, Ln. 61-65). Stainless steel is a metal which is known for being dishwasher safe and safe for food contact. As such, it would have appeared obvious to one of ordinary skill in the art that the metal utensil of Mayo is more than capable of being made from stainless steel. 

Regarding Claim 8

	Mayo teaches said utensil (10) may be made from two or more materials (Col. 3, Ln. 61-65).

Regarding Claim 13

	Mayo teaches said utensil (10) can be detached and reattached to said lid (40) (Col. 4, Ln. 50-52).

Regarding Claims 15-20

	Mayo teaches said contents of said container may include a comestible, like a spread or condiment, such as peanut butter (Col. 7, Ln. 21-29). Mayo further teaches a container capable of having contents comprising: a spread selected from the group consisting of: aioli; ajvar; almond butter; amlu; jam; jelly; bean dip; biber salcas; butter; chatni; cheong; chocolate spread; chopped liver; citadel spread; clotted cream; coconut jam; cream cheese; dulce du leche; cretons; egg butter; feroce; foie gras; gianduja; guacamole; hazelnut butter; hazelnut cocoa; honey; hummus; kartoffelkase; kyopolou; ljutenica; manjar blanco; manteca colora; maple butter; margarine; marshmallow creme; mint jelly; moambe; mayonnaise; palm butter; pat6; pesto; pimento cheese; peabutter; pindjur; remoulade; rilettes; schmaltz; sunflower butter; sirop de liege; tahini; tapenade; tartar sauce; and zacusce. 

Claim(s) 1, 2, 4, 9, 10, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley et al. (US 4219283) (hereinafter Buckley).
Regarding Claim 1

	Buckley teaches an apparatus (Fig. 1) for dispensing the contents of a container (10) comprising: a lid (11) adapted to seal such container; and a utensil (12) that is attached to said lid and is adapted to dispense said contents (Col. 1, Ln. 48-50).

    PNG
    media_image3.png
    596
    300
    media_image3.png
    Greyscale


Regarding Claim 2

	Buckley teaches said utensil (12) may be a brush or a spoon (Col. 1, Ln. 66 – Col. 2, Ln. 7).

Regarding Claim 4

	Buckley teaches said utensil (12) is shaped to the contours of said container to provide for easy dispensing of said contents without excessive scraping (Col. 3, Ln. 7-16).

Regarding Claims 9 and 10

	Buckley teaches said utensil (12) is extendible, wherein the length of said utensil when in its fully extended configuration is greater than the height of said container, as can be seen in Fig. 3 and 4 below (Col. 3, Ln. 10-12).

    PNG
    media_image4.png
    401
    188
    media_image4.png
    Greyscale
			
    PNG
    media_image5.png
    529
    198
    media_image5.png
    Greyscale


Regarding Claims 15-20

	Buckley teaches a container capable of having contents that may include a comestible, like a spread or condiment, such as a spread selected from the group consisting of: aioli; ajvar; almond butter; amlu; jam; jelly; bean dip; biber salcas; butter; chatni; cheong; chocolate spread; chopped liver; citadel spread; clotted cream; coconut jam; cream cheese; dulce du leche; cretons; egg butter; feroce; foie gras; gianduja; guacamole; hazelnut butter; hazelnut cocoa; honey; hummus; kartoffelkase; kyopolou; ljutenica; manjar blanco; manteca colora; maple butter; margarine; marshmallow creme; mint jelly; moambe; mayonnaise; palm butter; pat6; pesto; pimento cheese; peabutter; pindjur; remoulade; rilettes; schmaltz; sunflower butter; sirop de liege; tahini; tapenade; tartar sauce; and zacusce. Buckley further teaches a container capable of containing a nut spread, or more specifically, peanut butter.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newland (US 10376080).
Regarding Claim 1

	Newland teaches an apparatus (below – Fig. 8 and 9) for dispensing the contents of a container (210) comprising: a lid (220) adapted to seal such container; and a utensil (240) that is attached to said lid and is adapted to dispense said contents (Col. 3, Ln. 26-31).

    PNG
    media_image6.png
    481
    375
    media_image6.png
    Greyscale
		
    PNG
    media_image7.png
    400
    444
    media_image7.png
    Greyscale


Regarding Claims 2 and 3

	Newland teaches said utensil (240) is a knife.

Regarding Claims 13 and 14

	Newland teaches said utensil (240) can be detached and reattached to said lid (220) with a screw mechanism (Col. 4, Ln. 1-7). 

Regarding Claims 15-20

	Newland teaches said contents of said container include a comestible, like a spread or condiment, such as jelly, mayonnaise, or peanut butter (i.e. a nut spread) (Col. 3, Ln. 42-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley as applied to claim 2 above, and further in view of Wu (US 4717032).
Regarding Claim 3

	Buckley teaches all the limitations of claim 2 as shown above.  Buckley teaches the utensil may take on various forms depending on the nature of the contents of the container to be dispensed (Col. 1, Ln. 66-68). Buckley does not specifically teach the utensil is a knife.  
	Wu teaches an apparatus (below – Fig. 4) for dispensing the contents of a container (1) comprising: a lid (12) adapted to seal such container; and a utensil (2) that is attached to said lid and is adapted to dispense said contents; and wherein said utensil may be a brush, spoon, or a knife (Col. 2, Ln. 22-35).  

    PNG
    media_image8.png
    535
    343
    media_image8.png
    Greyscale

Buckley and Wu are analogous inventions in the field of container lids having utensils for dispensing contents.  It would have been obvious to one skilled in the art at the time of filing to modify the utensil of Buckley with the teachings of the utensil being a knife of Wu as the two are shown to be functionally equivalent utensils depending on the contents of the container. 

Regarding Claims 11 and 12

	Buckley in view of Wu (hereinafter “modified Buckley) teaches all the limitations of claim 3 as stated above. Buckley teaches the utensil being extendable and retractable. As such, modified Buckley teaches the utensil is a knife which is an ejector knife and has a sliding blade contained in a handle (shown below – Fig. 7, 21’) (Col. 3, Ln. 17-25).

    PNG
    media_image9.png
    486
    300
    media_image9.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733